Citation Nr: 1738465	
Decision Date: 09/12/17    Archive Date: 09/22/17

DOCKET NO.  08-20 916	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial rating in excess of 60 percent from February 12, 2008 through December 16, 2009, for right spontaneous pneumothorax with bilateral lung parenchymal and pleural changes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Whitley, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1972 to September 1980.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2017 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

In February 2008, the RO denied the Veteran's request to reopen a claim of service connection for schizoaffective disorder.  In a March 2015 decision and remand, the Board found that the record reflected diagnoses for various psychiatric disabilities.  Accordingly, the Board broadened the claim pursuant to Clemons v. Shinseki, 23 Vet. App. 1 (2009), and bifurcated the claim to reflect a claim for schizoaffective disorder and a claim for an acquired psychiatric condition other than schizoaffective disorder.  In March 2015, the Board found new and material evidence was received to reopen the 2005 claims for schizoaffective disorder and for an acquired psychiatric condition other than schizoaffective disorder, and remanded such claims for additional development.  In April 2016, this matter was remanded for additional development.

An interim January 2017 rating decision granted service connection for schizoaffective disorder, bipolar type (claimed as bipolar and schizophrenia mental conditions) with an evaluation of 70 percent effective March 29, 2007.  An evaluation of 100 percent is assigned from May 26, 2016.  Accordingly, that issue is no longer before the Board.  In February 2017, the Veteran submitted a letter requesting an earlier effective date, arguing that in 1990 his claim was denied falsely.  The Veteran is advised that a claim for benefits must be submitted on the application form prescribed by the Secretary.  38 C.F.R. §§ 3.1(p), 3.155, 3.160 (2017).

In a March 1981 rating decision, the RO granted service connection for the Veteran's residuals, right spontaneous pneumothorax, effective September 13, 1980 with a non-compensable rating.  In March 2008, the Veteran filed a claim for a higher rating for his residuals, right spontaneous pneumothorax, and for service connection for his left lung.  In July 2008, the RO granted a rating of 10 percent for the Veteran's residuals, right spontaneous pneumothorax but denied service connection for a left lung condition.  In September 2008, the Veteran filed a notice of disagreement.  In October 2008, the RO continued the 10 percent rating for residuals, right spontaneous pneumothorax, and the Veteran timely perfected appeal of this issue.  In April 2013, the RO awarded service connection for "bilateral lung parenchymal and pleural changes related to asbestos exposure (claimed as left lung condition)," noting that the disability of "bilateral lung parenchymal and pleural changes related to asbestos exposure will be evaluated with our previously service-connected residuals of right spontaneous pneumothorax as coexisting respiratory conditions with lung or pleural involvement cannot be rated separately, and a single rating will be assigned for the predominantly disabling condition."  The Veteran's 10 percent rating for the combined disability, characterized as "residuals, right spontaneous pneumothorax with bilateral lung parenchymal and pleural changes," was continued.  In a March 2015 decision and remand, the Board found that the Veteran's request for an increased rating for his lungs encompassed both his service-connected right and bilateral lung conditions.  The claim was remanded for further development.

In April 2016, these matters were again remanded for additional development.  In January 2017, the RO granted a 60 percent evaluation has been assigned for residuals, right spontaneous pneumothorax with bilateral lung parenchymal and pleural changes from February 12, 2008.  An evaluation of 100 percent was assigned from December 17, 2009.   In a January 2017 Supplemental Statement of the Case (SSOC), the RO also denied entitlement to an initial rating in excess of 60 percent from February 12, 2008 through December 16, 2009 and evaluation of 100 percent prior to December 17, 2009, for right spontaneous pneumothorax with bilateral lung parenchymal and pleural changes.  

In March 2009, the Veteran testified before a Decision Review Officer (DRO) at the RO.  A transcript of that hearing is of record.  In September 2014, the Veteran testified during a Board videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

The issue of entitlement to an earlier effective date for schizoaffective disorder, bipolar type has been raised by the record in a February 2017 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  The Veteran is again advised that a claim for benefits must be submitted on the application form prescribed by the Secretary.  38 C.F.R. §§ 3.1(p), 3.155, 3.160 (2017).


FINDING OF FACT

From February 12, 2008, through December 16, 2009, pulmonary function testing has failed to show that the Veteran's  FEV-1 of less than 40 percent predicted, or; FEV-1/FVC of less than 40 percent, or; DLCO (SB) of less than 40 percent predicted, or; maximum exercise capacity less than 15 ml/kg/min (with cardiac or respiratory limit), or; cor pulmonale (right heart failure), or; right ventricular hypertrophy, or; pulmonary hypertension (shown by Echo or cardiac catheterization), or; episode(s) of acute respiratory failure, or; outpatient oxygen therapy. 

CONCLUSION OF LAW


The criteria for an initial rating in excess of 60 percent from February 12, 2008, through December 16, 2009, for right spontaneous pneumothorax with bilateral lung parenchymal and pleural changes have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.96, 4.97, Diagnostic Code (DC) 6833 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duties to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103 (a); 38 C.F.R. § 3.159 (b).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159 (b) (1).  This notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

Regarding claims for increased ratings, the Court has held that, where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has in fact been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  See Dingess v. Nicholson, 19 Vet. App. 473, 490-91; Dunlap v. Nicholson, 21 Vet. App. 112, 117 (2007).  Furthermore, under 38 C.F.R.  § 3.159(b) (3) (i), there is no duty to provide the Veteran with VCAA notice upon receipt of a Notice of Disagreement, such as in this case.  For these reasons, the Board finds that no further notice, beyond that afforded in the context of the claim for service connection, is needed under the VCAA.

Regarding VA's duty to assist in claims development, the record contains all available evidence pertinent to the appeal.  VA has requested records identified throughout the claims process.  The Veteran was given appropriate notice of the responsibility to provide VA with any treatment records pertinent to the appeal, and the record contains sufficient evidence to make a decision on the appeal.  The complete service treatment records are included in the record, and post-service treatment records identified as relevant to the appeal have been obtained or otherwise submitted.

Neither the Veteran nor the representative has made the RO or the Board aware of any other evidence relevant to the appeal that needs to be obtained.  Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the appeal.  In view of the foregoing, the Board will proceed with appellate review. 

Legal Criteria and Analysis- Increased rating- Restrictive Lung Diseases

Disability ratings are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (2014); 38 C.F.R. § 4.1 (2017). 

In determining the disability rating, VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Governing regulations include 38 C.F.R. §§ 4.1 and 4.2 (2016), which require the evaluation of the complete medical history of a veteran's condition. 

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7(2016).  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2017). 

Where an increase in an existing disability rating based on established entitlement to compensation is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending and, consequently, staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  An appeal from the initial assignment of a disability rating requires consideration of the entire time period involved and contemplates staged ratings where warranted.  Fenderson v. West, 12 Vet. App. 119 (1999).

The General Rating Formula for Restrictive Lung Diseases governs right spontaneous pneumothorax with bilateral lung parenchymal and pleural changes.  38 C.F.R. §4.97 (2017).  Diagnostic Code 6844. 

The General Formula provides for ratings from 10 to 100 percent based primarily on the results of pulmonary function tests (PFTs), specifically, Forced Expiratory Volume in one second (FEV-1), Forced Vital Capacity (FVC), and Diffusion Capacity of the Lung for Carbon Monoxide by the Single Breath Method (DLCO (SB)).

A 30 percent rating is assigned for FEV-1 measured at 56 to 70 percent of predicted value; or FEV-1/FVC of 56 to 70 percent of predicted value; or DLCO (SB) measured at 56-65 percent of predicted value.  Id.

A 60 percent rating is assigned for FEV-1 measured at 40-55 percent of predicted value, or FEV-1/FVC of 40-55 percent; or, DLCO (SB) measured at 40-55 percent of predicted value; or maximum oxygen consumption of 15- 20 ml/kg/min with cardiorespiratory limitation.  Id.

The maximum 100 percent rating is assigned for FVC measured at less than 40 percent of that predicted; or DLCO (SB) measured at less than 40 percent predicted; or maximum exercise capacity is less than 15 ml/kg/min oxygen consumption with cardiorespiratory limitation; or cor pulmonale or pulmonary hypertension; or requires outpatient oxygen therapy.  Id. 

Notes to the General Rating Formula for Restrictive Lung Disease provide further rating guidance.  Note (1) provides that a 100-percent rating shall be assigned for pleurisy with empyema, with or without pleurocutaneous fistula, until resolved.  Note (2) provides that, following episodes of total spontaneous pneumothorax, a rating of 100 percent shall be assigned as of the date of hospital admission and shall continue for three months from the first day of the month after hospital discharge.  Note (3) provides that gunshot wounds of the pleural cavity with bullet or missile retained in lung, pain or discomfort on exertion, or with scattered rales or some limitation of excursion of diaphragm or of lower chest expansion shall be rated at least 20-percent disabling. 

February 12, 2008 through December 16, 2009

For the period from February 12, 2008 through December 16, 2009, the Board finds that a rating in excess of 60 percent is not warranted.  At no time during this period, were FEV-1 or FEV-1/FVC measurements less than 40 percent, nor was DLCO (SB) measured at 40 percent of predicted value, nor was maximum oxygen consumption less than 15 ml/kg/min shown with cardiorespiratory limitation, as contemplated by the next-higher, 100 percent disability rating under DC 6844.  Similarly, the record does not demonstrate cor pulmonale or pulmonary hypertension or; episode(s) of acute respiratory failure or; requires outpatient oxygen therapy, as required for the next-higher, 100 percent disability rating under DC 6844.

Pulmonary function testing conducted June 2008 at VA North Texas Health Care Services resulted in FEV1 at 77 percent post-drug predicted, FEV1/FVC at 75 percent post-drug predicted value, and DLCO (SB) at 68 percent of predicted value.  These finding fall within the criteria for a 30 percent evaluation, though the currently assigned 60 percent evaluation will not be disturbed here.  

Pulmonary function testing conducted at the Dallas VA facility in July 2008 demonstrate an FVC at 74% of predicted, FEV1 at 79% of predicted, and DLCO (SB)at s 68% of predicted.  The physician also noted that this was consistent with mild restriction and a mildly decreased diffusion capacity.

Pulmonary function testing conducted by Dr. A.J.S.in October 2008 revealed FEV1 of 84 percent pre-drug predicted, FEV1/FVC of 79 percent pre-drug predicted value, DLCO (SB) 49 percent pre drug predicted.  There is no indication that there was any error in the PFT conducted in October 2008.  Based upon the DLCO (SB) finding alone, a 60 percent rating is warranted under DC 6845.  

The Board acknowledges that the PFT results appear to support varying disability ratings.  In this regard, the FEV1 and FEV1/FVC values do not support a compensable rating, while the DLCO value is consistent with a 30 to 60 percent disability evaluation.  Nevertheless, even viewing the October 2008 PFTs result in the light most favorable to the Veteran, at best, the PFT meets the requirement for the then-assigned 60 percent rating from February 12, 2008 through December 16, 2009.  The PFTs do not meet the criteria for the next-higher 100 percent disability rating. 

As none of the records dated prior to December 16, 2009 resulted in PFT values consistent with those required for the next-higher 100 percent disability rating, a rating in excess of 60 percent is not warranted during this period.

In records from December 2009 by Dr. R.M.C., the Veteran is shown to have a Maximum 02 uptake of 1,003 ml/min or 11.5 ml/kg/min, which meets the requirements for an evaluation of 100 percent disabling.  The Veteran has not submitted nor is there any other evidence of record that shows entitlement to an evaluation in excess of 100 percent prior to December 17, 2009.  

In sum, after reviewing all of the clinical evidence and subjective complaints, and resolving all reasonable doubt in the Veteran's favor, the Board finds a 60 percent rating, but no higher, is warranted for the Veteran's spontaneous pneumothorax with bilateral lung parenchymal and pleural changes from February 12, 2008, through December 16, 2009, and that an evaluation of 100 percent prior to December 17, 2009, is not warranted. 

Based on the foregoing, the Board finds that the weight of the evidence is against the claim for entitlement to an initial rating in excess of 60 percent from February 12, 2008 through December 16, 2009, for right spontaneous pneumothorax with bilateral lung parenchymal and pleural changes 2009 and entitlement to an evaluation of 100 percent prior to December 17, 2009 for right spontaneous pneumothorax with bilateral lung parenchymal and pleural change.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt does not apply, and the claim must be denied.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102 .


ORDER

1.  Entitlement to an initial rating in excess of 60 percent from February 12, 2008, through December 16, 2009, for right spontaneous pneumothorax with bilateral lung parenchymal and pleural changes is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


